Citation Nr: 0810960	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to May 1970, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.


FINDING OF FACT

The veteran's hypertension was not caused or aggravated by 
his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to, or the result of, service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Service connection is granted where the veteran has a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

There must be chronic disability.  If there is no showing of 
a resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection also is granted for any disease diagnosed 
after discharge, when all evidence establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must show: 
(1) medical evidence of current disability; (2) medical 
evidence or in certain circumstances, lay testimony, of an 
in-service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between current 
disability and in-service disease or injury.  Pond v. West, 
12 Vet. App. 341 (1999).  

Certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The provisions of 38 C.F.R. § 3.310 provide that service 
connection may be granted where a disability is proximately 
due to or the result of already service-connected disability.  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

History and analysis

Initially, the Board observes that the veteran does not 
claim, and the record does not show, that the veteran 
developed hypertension during service, or within a year of 
discharge from service.  The service medical records contain 
no findings of hypertension during the veteran's active 
service and the veteran's heart was clinically evaluated as 
normal on his April 1970 separation examination.  
Hypertension was not diagnosed until many years after 
discharge from service.  

Service connection was granted for diabetes mellitus type II 
in June 2003, effective from May 2002, and with a 20 percent 
rating in effect since December 2003.

Medical records from Halifax Medical Specialists in May 2003 
note that the veteran was diagnosed with hypertension.  In 
addition, a May 2003 physician's statement by Dr. Gerardo M. 
Maradiaga reflects a diagnosis of mild hypertension.  

A September 2003 statement from the veteran's treating 
physician, Dr. Gerardo M. Maradiaga, noted that the veteran 
was diagnosed with diabetes mellitus, peripheral neuropathy 
and hypertension.  He opined that these problems are all 
related to the same dysmetabolic syndrome.  A December 2004 
statement from Dr. Maradiaga reiterated much of the September 
2003 statement, and added that that the three above problems 
are all typical of dysmetabolic syndrome.  Dr. Maradiaga 
stated that the only sequala seen regarding his diabetes 
mellitus is that he has diabetic polyneuropathy.  In 
addition, it was noted that the veteran had a negative 
cardiac catheterization earlier that year and had a regular 
eye exam. 

In June 2004, a VA examiner examined the veteran to determine 
a possible link between his diabetes mellitus and 
hypertension.  The examiner diagnosed hypertension with 
subjective factors of dizziness and objective factors of 
elevated blood pressure controlled by Atenolol.  The examiner 
also stated that diabetes does not cause hypertension.

While the September 2003 and December 2004 statements by Dr. 
Maradiaga opine that the veteran's diabetes mellitus, 
peripheral neuropathy and hypertension are all related to the 
same dysmetabolic syndrome, Dr. Maradiaga did not provide any 
opinion as to whether the veteran's hypertension is caused or 
aggravated by his diabetes mellitus.

Contrary to the veteran's assertions, a thorough review of 
the medical records does not reveal any medical opinion 
indicating that the veteran's hypertension is caused or 
aggravated by his service-connected diabetes mellitus.  While 
the veteran has stated many times his belief that his 
hypertension is secondary to his service-connected diabetes 
mellitus, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Not only is there no medical evidence in support of the 
veteran's claim, but there is also medical evidence against 
the veteran's claim.  As noted above, in June 2004 a VA 
physician opined that the veteran's hypertension was 
unrelated to his diabetes mellitus.

Therefore, the preponderance of the evidence is against the 
claim and service connection for hypertension, including as 
secondary to service-connected diabetes mellitus is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By a December 2003 letter the RO sent the veteran the 
required notice.  The letter specifically informed him of the 
type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim, and he was specifically advised to do so in an April 
2005 letter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, he was given the specific notice 
required by Dingess, supra, in June 2006.  The Board 
acknowledges that the December 2003 letter was supplemented 
by letters after the adverse rating decision, but concludes 
that the timing of the additional notices did not prejudice 
the veteran.  He was given the specific notice required by 
the Dingess decision within a few months after that decision 
was issued, and the April 2005 letter explicitly stated that 
he should submit pertinent evidence in his possession to 
supplement the implied instruction to do so.  The veteran had 
ample opportunity to submit information and evidence to 
support his claim.  

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records and provided a 
VA medical examination.  The veteran submitted private 
medical records from Halifax Regional Medical Center and 
Halifax Medical Specialists, as well as outpatient records 
and statements from Dr. Gerardo M. Maradiaga.  The veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Neither the veteran nor his representative has indicated that 
there are any additional pertinent records to support the 
veteran's claim.  In fact, in April 2005 the veteran 
specifically stated that he had no more evidence to submit.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for hypertension, including as secondary 
to diabetes mellitus, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


